Citation Nr: 1703129	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from July 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board previously remanded this matter for additional development in May 2015.

In November 2016, the Veteran requested a Supplemental Statement of the Case.  
A copy of the most recent Supplemental Statement of the Case was mailed to the Veteran in July 2016.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in May 2015 to afford the Veteran VA examinations for the claimed disabilities.  Since the Veteran is incarcerated, the RO was instructed to make reasonable efforts to arrange the examinations.

The remand instructed the examiner to opine whether a diagnosed psychiatric disorder had its onset in service or is otherwise related to service, including any incident of service.  The examiner was asked to comment on an Article 15 during service in 1974.  

In January 2016, a psychiatric examination was conducted by telephone.  The examiner reviewed the claims file.  The VA examiner diagnosed schizophrenia and ADHD.  The examiner noted that the Veteran had disciplinary problems while on active duty.  The examiner noted that the Veteran reported that he had severe misconduct as a teenager and was incarcerated in juvenile hall.  The Veteran reported that he was diagnosed with ADHD as a teenager.  The Veteran reported that he started to hear voices after service, at approximately age 22, and was diagnosed with schizophrenia.  The examiner opined that the Veteran's psychiatric symptoms began prior to service and were not exacerbated by service.  

As a preexisting psychiatric disability was not "noted" at service entrance, clear and unmistakable evidence is required to demonstrate that a psychiatric disorder preexisted service.  See 38 U.S.C.A. § 1111.  The Board finds that the December 2015 opinion is not sufficient to satisfy the "clear and unmistakable evidence" standard.  On remand, the VA examiner should be asked to provide a supplemental opinion.

The May 2015 remand directed the AMC/RO to attempt to schedule a VA examination for hearing loss and tinnitus.  A physician at the correctional facility informed the RO that the facility is not able to provide examinations.  A memo from the regional office indicated that the Palo Alto VA did not have examiners available to travel to the facility.  However, the memo did not indicate whether that included fee basis examiner or whether such an examination was even feasible.  On remand, the AMC/RO should determine whether it is possible to arrange a fee basis examination for the evaluation of hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the December 2015 examiner for an addendum opinion.  If that examiner is not available, the opinion should be provided by another qualified examiner.  The examiner should review the claims file in conjunction with the opinion.  The examiner should provide an opinion regarding the following:

(a) Whether there is clear and unmistakable (medically undebatable) evidence that any acquired psychiatric disorder pre-existed service;
 
(b) If the examiner determines that there is clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service, whether there is clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

(c) If there is not clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service, or if there is not clear and unmistakable evidence that a pre-existing disability was not worsened beyond its natural progression by service, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to the Veteran's military service.

In providing the requested opinion, the examiner should discuss the Veteran's Article 15 during service in July 1974.

The examiner should cite relevant evidence in the claims file in support of the opinion.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

2.  The AMC/RO should determine whether it is feasible/possible to schedule a fee basis examination for hearing loss and tinnitus.  All attempts to schedule an examination should be documented in the claims file.  The electronic claims file must be provided for the examiner's review, and the examiner must indicate that the claims file was reviewed.  The examiner should address the following questions:

a.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus began during active service, or within a year of separation from service, or are otherwise related to any incident of service.  

In providing the requested opinion, the examiner should consider the Veteran's reported history of symptoms and his in-service noise exposure as a communications engineer.  The examiner should also discuss the significance, if any, of the shift in audiometric thresholds for the left ear between entrance and separation.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  If it is not possible to schedule a fee-basis examination for tinnitus and hearing loss, the claims folder should be sent to a VA compensation and pension examiner to review the entire file and provide an opinion regarding the etiology of hearing loss and tinnitus.  The examiner should answer the question set forth above.

4.  Thereafter, readjudicate the claims.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow them an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

